Name: 95/289/EC: Commission Decision of 24 July 1995 repealing Decision 93/687/EC concerning certain protection measures with regard to foot-and-mouth disease in Italy and repealing Decision 93/180/EEC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  agricultural activity;  means of agricultural production;  international trade;  tariff policy
 Date Published: 1995-08-01

 Avis juridique important|31995D028995/289/EC: Commission Decision of 24 July 1995 repealing Decision 93/687/EC concerning certain protection measures with regard to foot-and-mouth disease in Italy and repealing Decision 93/180/EEC (Text with EEA relevance) Official Journal L 181 , 01/08/1995 P. 0043 - 0043COMMISSION DECISION of 24 July 1995 repealing Decision 93/687/EC concerning certain protection measures with regard to foot-and-mouth disease in Italy and repealing Decision 93/180/EEC (Text with EEA relevance) (95/289/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9 (4) thereof,Whereas, following the outbreaks of foot-and-mouth disease in Italy during 1993, the Commission adopted several decisions, concerning certain protective measures;Whereas the outbreaks were controlled, as a result of the measures introduced and the action taken by the Italian authorities;Whereas Commission Decision 93/687/EC of 17 December 1993 concerning certain protection measures with regard to foot-and-mouth disease in Italy and repealing Decision 93/180/EEC (4) maintains certain restrictions on buffalo holdings and certain animal movement controls in Caserta due to the possibility of illegal vaccination;Whereas as a result of clinical examinations and serological testing it is concluded that there is no risk associated with animals in the province of Caserta;Whereas, therefore, it is necessary to repeal Decision 93/687/EEC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 93/687/EEC is hereby repealed.Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 24 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 29.(2) OJ No L 62, 15. 3. 1993, p. 49.(3) OJ No L 395, 30. 12. 1989, p. 13.(4) OJ No L 319, 21. 12. 1993, p. 49.